McLELLAN, District Judge.
The following statement may be taken, transcribed and filed with the papers in the case.
This motion applies to Interrogatories 23, 24 and 25. Interrogatory 23 seeks the name and addresses of the persons who had employed and done business with the plaintiff prior to the time of the alleged publication referred to in the plaintiff’s declaration; Interrogatory 24. seeks in detail the names of the plaintiff’s employers since the summer of 1936; and Interrogatory 25 seeks dates and particulars when former employers ceased to employ and shunned the plaintiff as alleged in the declaration.
In view of the fact that this is an action for slander and the nature of the special damages alleged, these interrogatories should be answered, and it is so ordered. In view of the imminence of a trial in this case, the plaintiff is directed to answer them in or within five (5) days.